DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 16896244 filed on 06/09/2020. Claims 1-13 have been examined and are pending in this application. This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020, 12/14/2020, 03/09/2021 and 08/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “PUF unit configured to provide,” recited in claims 1, 7-8 and 11-12; “controller configured to extract,” recited in claims 1, 7-9, 11 and 13; “masking engine configured to perform,” recited in claims 1, 3 and 5; “crypto engine configured to generate” recited in claim 9-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen,” US 20190079878, published on 03/14/2019) in view of Chhabra et al. (“Chhabra, US 10958424, filed on 11/02/2017)

Regarding Claim 1; 
Chen discloses a memory device comprising: 
a physically unclonable function (PUF) unit configured to provide a random bit pool (par 0026; the PUF circuit can provide a plurality of random bit strings); 
a controller coupled to the PUF unit and configured to extract a random bit sequence from the random bit pool, and comprising (par 0026; the PUF circuit can provide a plurality of random bit; par 0039; the random bit strings RNS1 and RNS2 can be provided by the PUF circuit; par 0025; the random bit strings RNS1 and RNS2 can be substantially the same):
a masking engine configured to perform the extracted random bit sequence and to mask an input signal (par 0018; the write-in protection circuit include an address scrambling unit and a data encryption unit [] the write-in protection circuit can use the address scrambling unit to scramble the write-in address according to a random bit string to generate a scrambled address, and can use the data encryption unit to encrypt the original data according to a random bit string; par 0039; the random bit strings can be provided by the PUF circuit); and
 a memory array coupled to the masking engine and configured to store according to the masked input signal (par 0018; the address scrambling unit to scramble the write-in address according to a random bit string to generate a scrambled address [] afterwards, the memory store the storage data ED1 corresponding to the original data according to the scrambled address).
Chen discloses the extracted random bit sequence as recited above, but do not explicitly disclose perform a key derivation function to stretch.
However, in an analogous art, Chhabra discloses shared secret system/method that includes:
perform a key derivation function to stretch (Chhabra: col 17, lines 40-46; the system generates a derived key using any suitable key stretching or key derivation routine, such as Password-Based Key Derivation function. The system determines a desired key length for the asymmetric private key and performs the key stretching or key derivation routine to obtain an asymmetric private key of the desired length).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chhabra with the method/system of Chen to include perform a key derivation function to stretch. One would have been motivated to derive a cryptographic key based at least in part on the first public key and transmits a second public key that enables another system to derive the cryptographic key (Chhabra: abstract).
	
Regarding Claim 2; 
The combination of Chen and Chhabra disclose the memory device of Claim 1,
Chen further discloses wherein the input signal comprises an access address and a data sequence (Chen: par 0018; the security system send the original data and the write-in address to the write-in protection circuit; par 0021; modify the order of the original data, and modify the content of the original data according to the random bit string)

Regarding Claim 3; 
The combination of Chen and Chhabra disclose the memory device of Claim 2,
Chen discloses wherein the masking engine masks the access address with the random bit sequence to generate a key (Chen: par 0020; the address scrambling unit perform an exclusive OR computation on the random bit string and the write-in address to generate the scrambled address. For example, if the write-in address is 01100100 and the random bit string is 10111101, then the scrambled address generated by the address scrambling unit can be the computation result of the XOR computation, that is 11011001), and then masks the data sequence with the derived key to generate a masked data sequence  (Chen: par 0021; to generate the storage data ED1, the data encryption unit modify the order of the original data, and modify the content of the original data according to the random bit string. For example, if the content of the original data is 00011000, then the data encryption unit  modify the order of the original data first by switching the positions of every two bits of data, resulting in 00100100. Then, the content of original data can be modified by performing XOR computation with the random bit string to generate the storage data ED1).
Chhabra further discloses stretched to generate a derived key (Chhabra: col 17, lines 40-46; the system generates a derived key using any suitable key stretching or key derivation routine, such as Password-Based Key Derivation function. The system determines a desired key length for the asymmetric private key and performs the key stretching or key derivation routine to obtain an asymmetric private key of the desired length).
One would have been motivated to derive a cryptographic key based at least in part on the first public key and transmits a second public key that enables another system to derive the cryptographic key (Chhabra: abstract).

Regarding Claim 4; 
The combination of Chen and Chhabra disclose the memory device of Claim 3,
Chen further discloses wherein the memory array stores the masked data sequence at the access address (Chen: par 0044; the write-in protection circuit encrypts the original data according to the second random bit string to generate the storage data ED1; par 0045; the memory stores storage data ED1 corresponding to the original data according to the scrambled address).

Regarding Claim 5; 
The combination of Chen and Chhabra disclose the memory device of Claim 2,
Chen further discloses wherein the masking engine masks the data sequence with the random bit sequence to generate a key (Chen: par 0021; the data encryption unit modify the order of the original data, and modify the content of the original data according to the random bit string. For example, if the content of the original data is 00011000, then the data encryption unit  modify the order of the original data first by switching the positions of every two bits of data, resulting in 00100100), and then masks the access address with the derived key to generate a masked access address (Chen: par 0020; the address scrambling unit perform an exclusive OR computation on the random bit string and the write-in address to generate the scrambled address). 
Chhabra further discloses stretched to generate a derived key (Chhabra: col 17, lines 40-46; the system generates a derived key using any suitable key stretching or key derivation routine, such as Password-Based Key Derivation function. The system determines a desired key length for the asymmetric private key and performs the key stretching or key derivation routine to obtain an asymmetric private key of the desired length).
One would have been motivated to derive a cryptographic key based at least in part on the first public key and transmits a second public key that enables another system to derive the cryptographic key (Chhabra: abstract).

Regarding Claim 6;
The combination of Chen and Chhabra disclose the memory device of Claim 5,
Chen further discloses wherein the memory array stores the data sequence at the masked access address (Chen: par 0044; the write-in protection circuit encrypts the original data according to the second random bit string to generate the storage data ED1; par 0045; the memory stores storage data ED1 corresponding to the original data according to the scrambled address).
Regarding Claim 8; 
The combination of Chen and Chhabra disclose the memory device of Claim 1,
Chen further discloses wherein the controller further comprises: a random number generator coupled to the PUF unit and configured to generate a true random number with the extracted random bit sequence (Chen: par 0037; fig. 1; the random bit string generator can be implemented by many different ways, including the true random number generator implemented by hardware; par 0048; the random bit string generator updates the dynamic random bit string DRNS for the dynamic encryption circuit and the dynamic decryption circuit when the application circuit requests to receive the original data). 

Regarding Claim 11;
The combination of Chen and Chhabra disclose the memory device of Claim 1,
Chen further discloses wherein the PUF unit, the memory array and the controller are formed in an integrated circuit (Chen: par 0033; the write-in protection circuit, the memory, and the PUF circuit can be integrated in a same circuit so that the information stored in the memory can be protected even more securely from adversary's reach).

Regarding Claim 12;
The combination of Chen and Chhabra disclose the memory device of Claim 1, 
Chen further discloses wherein the PUF unit comprises a one-time programmable memory (Chen: par 0026; the PUF unit can be implemented by a one-time programmable memory structure). 




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190079878) in view of  Chhabra et al. (US 10958424) and further in view of Peffers et al. (“Peffers,” US 20180234258, published on 08/16/2018)
Regarding Claim 7; 
The combination of Chen and Chhabra disclose the memory device of Claim 1,
The combination of Chen and Chhabra disclose all the limitations as recited above, but do not explicitly disclose wherein the controller further comprises a unique identifier (UID) unit configured to generate an unique identifier according to the extracted random bit sequence. 
	However, in an analogous art, Peffers discloses unique identifier system/method that includes:
wherein the controller further comprises a unique identifier (UID) unit configured to generate an unique identifier according to the extracted random bit sequence (Peffers: par 0048; a generator which may thus form a given unique ID and/or key. For example, the generator may cause particular bits of the resulting PUF sample (e.g., N bits) to correspond to selected bits within an M-bit unique ID/key. At this point, a valid unique ID/key is present and may be used for desired operations.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Peffers with the method/system of Chen and Chhabra to include wherein the controller further comprises a unique identifier (UID) unit configured to generate an unique identifier according to the extracted random bit sequence. One would have been motivated to have a plurality of entries each to store at least one of the plurality of PUF samples; and a filter to filter the plurality of PUF samples to output a filtered value, wherein the controller is to generate a unique identifier for the device based at least in part on the filtered value (Peffers: abstract).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190079878) in view of  Chhabra et al. (US 10958424) and further in view of MAES et al. (“MAES,” US 20180241557, published on 08/23/2018)
Regarding Claim 9;
The combination of Chen and Chhabra disclose the memory device of Claim 8,
The combination of Chen and Chhabra disclose all the limitations as recited above, but do not explicitly disclose a crypto engine coupled to the controller, and configured to generate an entropy by using the extracted random bit sequence and/or the true random number.  
	However, in an analogous art, MAES discloses physical unclonable function system/method that includes:
a crypto engine coupled to the controller, and configured to generate an entropy by using the extracted random bit sequence and/or the true random number (MAES: par 0114; device include a random seed generating unit. Random seed generating unit is arranged to generate a random seed by applying an entropy concentration function to a PUF response, e.g., the second noisy bit string [] examples of entropy concentration functions are hash functions, in particular cryptographic hash functions such as SHA-1, compression functions, and derivation functions for deriving a seed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of MAES with the method/system of Chen and Chhabra to include a crypto engine coupled to the controller, and configured to generate an entropy by using the extracted random bit sequence and/or the true random number. One would have been motivated to an electronic cryptographic device arranged to determine a cryptographic key. The cryptographic device can include a physically unclonable function arranged to produce a first noisy bit string during the enrollment phase (MAES: abstract).

Regarding Claim 10; 
The combination of Chen, Chhabra and MAES disclose the memory device of Claim 9, 
MAES further discloses a crypto processor coupled to the crypto engine, and configured to generate keys by using the entropy and the extracted random bit sequence (MAES: par 0114; device include a random seed generating unit. Random seed generating unit is arranged to generate a random seed by applying an entropy concentration function to a PUF response, e.g., the second noisy bit string [] examples of entropy concentration functions are hash functions, in particular cryptographic hash functions such as SHA-1, compression functions, and derivation functions for deriving a seed; par 0167; a key generator based on this code is able to derive a secure 128-bit key).
One would have been motivated to an electronic cryptographic device arranged to determine a cryptographic key. The cryptographic device can include a physically unclonable function arranged to produce a first noisy bit string during the enrollment phase (MAES: abstract).

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190079878) in view of  Chhabra et al. (US 10958424) and further in view of FONS et al. (“FONS,” US 20180217942, published on 08/02/2018)

Regarding Claim 13;
The combination of Chen and Chhabra disclose the memory device of Claim 1,
The combination of Chen and Chhabra disclose all the limitations as recited above, but do not explicitly disclose wherein the controller is configured to receive a security command, and control data access to the memory array according to the security command.  
However, in an analogous art, FONS discloses electronic control unit function system/method that includes:
wherein the controller is configured to receive a security command, and control data access to the memory array according to the security command (FONS: 0076; the encryption processor receives the command and the data and encrypts the data and, if needed, compresses the data. The command for delivery of data is stored in a memory controller, which waits until the encryption processor delivers the encrypted data).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of FONS with the method/system of Chen and Chhabra to include wherein the controller is configured to receive a security command, and control data access to the memory array according to the security command. One would have been motivated to perform tasks assigned to the control unit and a security processor to decrypt and encrypt data used by the main processor (FONS: abstract).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439         



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439